Dismissed and Memorandum Opinion filed September 13, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00626-CV

                         MYRTIS ALEXANDER, Appellant

                                           V.

                   FIRST SHILOH BAPTIST CHURCH, Appellee


                      On Appeal from the 165th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-82555


                  MEMORANDUM                        OPINION


      This appeal is from a judgment signed May 31, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On August 6, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                           2